Case 9:20-cr-80061-RS Document 1 Entered on FLSD Docket 08/12/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            Case No.  20-80061-CR-Smith/Matthewman
                                      ------------
                                       18 U.S.C. § 922(e)
                                        18 U.S.C. § 924(d)(l)
                                        21 u.s.c. § 853


  UNITED STATES OF AMERICA                                                            KJZ

  vs.
                                                                           Aug 12, 2020
  STANLEY LAPLANCHE,
       Defendant.
  ________________./
                                                                                         West Palm Beach




                                         INFORMATION

         The United States Attorney charges that:

                                             COUNTl

         On or about the September 18, 2019, in Palm Beach County, in the Southern District of

  Florida, the defendant,

                                      STANLEY LAPLANCHE,

  did knowingly and willfully deliver and cause to be delivered to any common and contract carrier

  for transportation and shipment in interstate and foreign commerce, to a person other than a

  licensed firearms importer, manufacturer, dealer, and collector, a package and other container in

  which there was ammunition, without having provided written notice to the carrier that such

  ammunition was being transported and shipped; in violation of Title 18, United States Code,

  Sections 922(e) and 924(a)(l)(D).
Case 9:20-cr-80061-RS Document 1 Entered on FLSD Docket 08/12/2020 Page 2 of 5




                                             COUNT2

         On or about the September 23 , 2019, in Palm Beach County, in the Southern District of

  Florida, the defendant,

                                      STANLEY LAPLANCHE,

  did knowingly and wi llfully deliver and cause to be delivered to any common and contract carrier

  for transportation and shipment in interstate and foreign commerce, to a person other than a

  licensed firearms importer, manufacturer, dealer, and collector, a package and other container in

  which there was ammunition, without having provided written notice to the carrier that such

  ammunition was being transported and shipped; in violation of Title 18, United States Code,

  Sections 922(e) and 924(a)(l)(D).

                                             COUNT3

         On or about the October 7, 2019, in Palm Beach County, in the Southern District of Florida,

  the defendant,

                                      STANLEY LAPLANCHE,

  did knowingly and willfully deliver and cause to be delivered to any common and contract carrier

  for transportation and shipment in interstate and foreign commerce, to a person other than a

  licensed firearms importer, manufacturer, dealer, and collector, a package and other container in

  which there was ammunition, without having provided written notice to the carrier that such

  ammunition was being transported and shipped; in violation of Title 18, United States Code,

  Sections 922(e) and 924(a)(l)(D).




                                                  2
Case 9:20-cr-80061-RS Document 1 Entered on FLSD Docket 08/12/2020 Page 3 of 5




                                            FORFEITURE

          The allegations of this Information are hereby re-alleged and by this reference fully

  incorporated herein for the purpose of alleging forfeiture to the United States of America of certain

  property in which the defendant, STANLEY LAPLANCHE, has an interest.

          2.      Upon conviction of a violation of Title 18, United States Code, Section 922( e), as

  alleged in this Information, the defendant shall forfeit to the United States any ammunition

  involved in or used in the commission of such offense, pursuant to Title 18, United States Code,

  Section 924( d)(l ).

          All pursuant to Title 18, United States Code, Sections 924( d)(l) and the procedures set

 forth at Title 21, United States Code, Section 853, as incorporated by Title 28, United States Code,

 Section 246l(c).




 ARIANAJ ~RSHAN
 UNITED STATES ATTORNEY



 -ii,
    ~~ILLER
                         s~
 ASSISTANT UNITED STATES ATTORNEY




                                                    3
    Case 9:20-cr-80061-RS Document 1 Entered on FLSD Docket 08/12/2020 Page 4 of 5
                                                  UNITED ST ATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF FLORIDA

   UNITED STATES OF AMERICA
                                                                            20-80061-CR-Smith/Matthewman
                                                               CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
   v.
                                                               CERTIFICATE OF TRIAL ATTORNEY*
    STANLEYLAPLANCHE

                                                               Superseding Case Information:
                                   Defendant.

Court Division : ( Se lect One)                                New defendant(s)           Yes           No
       Miami                    Key West                       Number of new defendants
         FTL         ✓           WPB     _      FTP            Total number of counts

         1.         I have carefully considered the allegations of the Information, the number of defendants, the number
                    of probable w itnesses and the legal complexities of the Information attached hereto.
         2.         I am aware t)lat the information suppli ed on this statement wi ll be relied upon by the Judges of thi s
                    Court.in sett1111s their. cal.end.ars and scheduling crin1inal trials under the mandate of the Speedy Trial
                    Act, Title 28 u~:8.C. :Sect10n J 161 .

         3.         Interpreter:    (Yes or No)           No
                    List language and/or dialect
         4.         This case will take _3_ days for the parties to try.
         5.         Please check appropriate category and type of offense listed below:

                    (Check only one)                                  (Check only one)

                                                      ✓
         I         0 to 5 days                                        Petty
         II        6 to 10 days                                       Minor
         III       11 to 20 days                                      Misdem.
         IV        21 to 60 days                                      Felony              ✓

         V         6 1 days and over
         6.       Has this case previously been filed in this District Court?        (Yes or No) No
          If yes: Judge                                     Case No.
          (Attach copy of dispositive order)
                                                                       --------------
          Has a complaint been filed in this matter?         (Yes or No)      _N_o_ _
          If yes: Magistrate Case No.
          Related miscellaneous numbers:
          Defendant(s) in federal custody as of
          Defendant(s) in state custody as of
          Rule 20 from the District of
             Is this a potential death penalty case? (Yes or No)

             7.      Does this case originate from a matter pending in the Central Region of the U .S . Attorney's Office
                     prior to August 9, 2013 (Mag. Judge Alicia 0 . Valle)?          Yes                No ✓

             8.      Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                     prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No -  ✓ _




                                                                       GREGORY SCHILLER
                                                                       ASS ISTANT UNITED STATES ATTORNEY
                                                                       FL Bar/Court I.D. No. 0648477
 *Penalty Sheet(s) attached                                                                                       REV 8/13/20 18
Case 9:20-cr-80061-RS Document 1 Entered on FLSD Docket 08/12/2020 Page 5 of 5




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                     PENALTY SHEET

Defendant's Name:     STANLEY LAPLANCHE

Case No:   20-80061-CR-Smith/Matthewman

Counts #: 1-3

Delivery of ammunition to a common carrier

Title 18, United States Code, Section 922(e) and 924(a)(l)(D)

*Max. Penalty: 5 Years' Imprisonment, $250,000 fine, Supervised Release ofup to 3 Years,
a $100 special Assessment and Restitution




 *Refers only to possible term of incarceration, fines, special assessments, does not include
possible restitution, parole terms, or forfeitures that may be applicable.
